Citation Nr: 1737699	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-33 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for coronary artery disease, status-post bypass and myocardial infarction, to include as secondary to service-connected disease or injury.

2. Entitlement to service connection for bladder cancer with benign prostatic hypertrophy, to include as secondary to service-connected disease or injury. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1952 to November 1953.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Regional Office (RO) in St. Petersburg, Florida.  

In February 2016, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the record.

The Board remanded these matters in June 2016 for additional evidentiary development. 


FINDINGS OF FACT

1. Coronary artery disease and myocardial infarction were not manifest in service or to a compensable degree within one year of service and are unrelated to service.

2. Coronary artery disease and myocardial infarction are not shown to be caused or aggravated by a service-connected disease or injury.

3. Bladder cancer with benign prostatic hypertrophy did not manifest in service or for many years thereafter, a malignant bladder tumor did not manifest within one year of service, and bladder cancer with benign prostatic hypertrophy is unrelated to service. 
4. Bladder cancer with benign prostatic hypertrophy is not shown to be caused or aggravated by a service-connected disease or injury.

5. The service-connected disabilities do not  preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.  


CONCLUSIONS OF LAW

1. Coronary artery disease and myocardial infarction were not incurred in or aggravated by service, and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. Coronary artery disease and myocardial infarction are not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

3. Bladder cancer with benign prostatic hypertrophy was not incurred in or aggravated by service, cancer and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4. Bladder cancer with benign prostatic hypertrophy is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

5. The criteria for the assignment of a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded these issues in June 2016 for additional development.  A review of the file indicates that the requested procedural steps have been completed, specifically providing the Veteran with additional notice, requesting authorization for medical records, and obtaining updated VA treatment records.  The Veteran was afforded September 2016 VA examinations and appropriate medical opinions were provided.  The issues were readjudicated in a February 2017 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by January 2010 letters and additional letters during the period on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 


During the February 2016 Board hearing, the undersigned Veterans Law Judge clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

Importantly, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III. Service Connection

The Veteran's primary assertion with respect to both bladder cancer with benign prostatic hypertrophy and his heart disorders is that they are related either directly, or secondarily, to an in-service gunshot wound.  The gunshot wound is documented by the record and the Veteran is in receipt of service connection for residuals of gunshot wound of the abdomen and ventral hernia, of muscle group XIX, and of hemigastrectomy and vagotomy.  The Board will address both direct and secondary theories of service connection.

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition, chronic disabilities under 38 C.F.R. § 3.309 (a) are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a).

The Board notes that the Veteran's gunshot wound was the result of an accidental discharge by a fellow serviceman.  There is no indication in the record, and the Veteran has not asserted, that he served in combat.  Thus, the provisions of 38 U.S.C.A. § 1154 (b) are not applicable.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310 (b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

Heart Disorders

At the Veteran's most recent September 2016 heart examination, diagnoses of myocardial infarction and coronary artery disease were documented.  

At the Veteran's February 2016 Board hearing, he reported experiencing a heart attack in 1999.  The Veteran testified that upon examination and x-ray, a private physician indicated that he was missing a portion of an artery, which he states had been severed as a result of the in-service gunshot wound.  The Veteran testified that this severed artery caused or was otherwise related to his current heart disorders.

The December 1951 induction examination reveals a normal heart and vascular system upon physical examination.  Service treatment records do not contain any relevant treatment, symptoms, diagnoses, or other notations.  Treatment records indicate that the Veteran suffered a gunshot wound to the abdomen and there is no documentation of a severed artery or other potentially relevant symptom or injury.  The October 1953 medical board separation examination revealed a normal heart and vascular system upon physical examination.  The Veteran did report a history of "palpitation or pounding heart."  He denied a history of pain or pressure in the chest, shortness of breath, and high or low blood pressure.  

The Veteran is competent to report that he experienced heart palpitations or "pounding" while in service and that he was told by a private physician that he suffered from a severed artery as a result of the in-service gunshot wound.  He is also competent to report a continuity of symptoms and when his symptoms were first identified. 

At a June 2010 VA examination, the examiner concluded that the Veteran's coronary artery disease and myocardial infarction were not related to his reported history of palpitation or pounding heart upon separation.  The examiner noted that physical examination upon separation did not reveal any heart, chest or lung abnormalities.  In addition, private treatment records did not document a history of heart palpitations or pounding heart.  The examiner further explained that coronary artery disease "is a chronic process that develops over many years.  Risk factors for development including smoking, hypertension, dyslipidemia, increasing age, male sex and diabetes mellitus."  The examiner opined that the Veteran's coronary artery disease was the result of multiple risk factors, and not was not related to his subjective complaints upon separation.  

The September 2016 VA examiner similarly opined that the Veteran's heart disorders were less likely than not incurred in or caused by the Veteran's military service, to include the in-service gunshot wound and the Veteran's subjective reports upon separation.  The examiner explained that "gunshot wounds do not cause CAD (coronary artery disease).  CAD is due to a combination of genetics, lifestyle (physical deconditioning) and dietary indiscretions, advanced age, history smoking (45 pack-year of smoking), [hypertension and diabetes], etc.  The claimant has most of these risk factors."

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the Board accepts the June 2010 and September 2016 VA examiners' opinions that the Veteran's heart disorders are less likely than not related to his military service as highly probative medical evidence on this point.  The Board notes that the examiners rendered their opinions after thoroughly reviewing the claims file and relevant medical records.  The examiners noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has also considered the lay statements of record, to include the Veteran's assertion that he suffered a severed artery as a result of the in-service gunshot wound.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). 

However, the Veteran's lay evidence of onset and continuity is far less probative than the opinion of the VA professionals, as the VA medical opinions are far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  Physical examination upon separation from service revealed a normal heart and vascular system.  The VA examiners specifically addressed the Veteran's subjective reports upon separation.  Even if the Board accepts the Veteran's testimony that he was told by a medical professional he suffered a severed artery due to the gunshot wound, which in turn is related to his heart disorders, there is no documentation of a severed artery in the records and more importantly there is no rationale from a medical professional supporting such an opinion.  When considering the well supported medical opinions by the VA examiners, the probative value of any such assertion is significantly less than those of the June 2010 and September 2016 VA examiners.

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  His assertion of continuity is inconsistent with the separation examination and other service treatment records.

In sum, there is no reliable evidence linking the Veteran's heart disabilities to service.  The contemporaneous records establish that there were no objective manifestations of a heart disorder in service, the heart and vascular systems were physically normal upon separation, the Veteran's subjective complaints of pounding heart and palpitation are unrelated to the current disease, there were no manifestations of a heart disorder within one year of separation, and a heart disorder was first manifest many years after separation as the result of multiple nonservice -related risk factors.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's reported onset and continuity and treatment.

Here, a heart disorder was not "noted" during service within the meaning of section 3.303(b).  While the Board notes the Veteran's self-reported history of pounding heart and palpitation during service, the Board finds that the service treatment records do not show a combination of heart manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Furthermore, the evidence does not establish that a heart disorder was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309. Rather, the examinations during the pertinent time frame were normal.

In essence, the evidence establishes that the heart was normal upon separation from service and the onset of a heart disorder occurred many years after service.  The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  The more probative evidence establishes that he did not have a chronic heart disorder during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of a heart disorder is unrelated to service. The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

With respect to secondary service connection, the September 2016 VA examiner opined that the Veteran's heart disorders were less likely than not proximately due to or the result of the service-connected residuals of the Veteran's gunshot wound.  The examiner again noted that gunshot wounds do not cause coronary artery disease and that it is caused by the previously referenced risk factors, of which the Veteran has many.  The examiner also concluded that the Veteran's service-connected disabilities less likely than not aggravate the Veteran's heart disorders.

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan, supra; Jandreau, supra.  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his currently diagnosed heart disorders to his service-connected residuals of a gunshot wound.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his heart disorders and service-connected disabilities have been presented.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's current heart disorders were not caused by or aggravated by his service-connected residuals of a gunshot wound.  The Board finds that the Veteran's lay statements are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, reviews of medical records, and his medical expertise.

We also note that the Veteran is service connected for other disabilities.  However, there is no proof or allegation that the heart disorders are caused or aggravated by these other disabilities.  In the absence of some proof of a relationship, there can be no valid claim.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed coronary artery disease and myocardial infarction are directly related to service, or in the alternative, secondary to service-connected disease or injury, and the claim must be denied.

Bladder Cancer with Benign Prostatic Hypertrophy

At the Veteran's February 2016 Board hearing, he testified that his bladder cancer was related to the residuals of his service-connected gunshot wound.  Specifically, the Veteran's representative cited a National Institute of Health study discussing the link between inflammatory bowel diseases and "an increased risk of urinary bladder cancer."  The representative suggested that over 60 years of suffering from the Veteran's bowel conditions led to the bladder cancer.

The December 1951 induction examination documents a normal genitourinary system upon physical examination.  Service treatment records do not contain any relevant treatment, symptoms, diagnoses, or other notations.  Treatment records regarding the Veteran's gunshot wound do not document any relevant symptoms or injury.  The October 1953 medical board separation examination revealed a normal genitourinary system upon physical examination.  The Veteran specifically denied a history of frequent of painful urination, kidney stone or blood in urine, or bed wetting.  

The Veteran is competent to report symptoms that he experienced, a continuity of such symptoms and when his symptoms were first identified. 

The September 2016 VA examiner opined that the Veteran's bladder cancer was less likely than not incurred in or caused by his military service, to include the gunshot wound.  The examiner explained that the gunshot wound was not to the Veteran's bladder and that the "risk factors for bladder cancer are thought to be smoking ([Veteran] has a 45 pack-year history of smoking) and occupation exposures to cancer-inducing toxins."  There is no indication that the Veteran was exposed to such toxins in service.

The Board accepts the September 2016 VA examiner's opinion that the Veteran's bladder cancer with benign prostatic hypertrophy is less likely than not related to his military service as highly probative medical evidence on this point.  The Board notes that the examiner rendered her opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, supra; Gabrielson, supra. 

The Board has also considered the lay statements of record, to include the Veteran's testimony and the representative's assertion.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau, supra. 

However, the Veteran's lay evidence of onset and continuity is far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  Physical examination upon separation from service revealed a normal genitourinary system.  The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  To the degree that he has asserted continuity, it is inconsistent with the separation examination and other service treatment records.

In sum, there is no reliable evidence linking the Veteran's bladder cancer with benign prostatic hypertrophy to service.  The contemporaneous records establish that there were no documented manifestations of bladder cancer with benign prostatic hypertrophy in service, the genitourinary system was physically normal upon separation, there were no manifestations of bladder cancer with benign prostatic hypertrophy within one year of separation, and bladder cancer with benign prostatic hypertrophy was first manifest many years after separation as the result of multiple risk factors.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's report onset and continuity and treatment.

Here, bladder cancer with benign prostatic hypertrophy was not "noted" during service within the meaning of section 3.303(b).  Service treatment records do not show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that bladder cancer with benign prostatic hypertrophy was manifest to a compensable degree within one year of separation.  38 C.F.R. §§ 3.307; 3.309.  Rather, the examinations during the pertinent time frame were normal.

In essence, the evidence establishes that the genitourinary system was normal upon separation from service and the onset of bladder cancer with benign prostatic hypertrophy occurred many years after service.  The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  The more probative evidence establishes that he did not have a chronic bladder disorder during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of bladder cancer with benign prostatic hypertrophy is unrelated to service. The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

With respect to secondary service connection, the September 2016 VA examiner opined that the Veteran's bladder cancer with benign prostatic hypertrophy was less likely than not proximately due to or the result of the Veteran's service-connected residuals of a gunshot wound.  The examiner again explained that the Veteran's gunshot wound was not to the bladder and that he had risk factors including a 45-year history of smoking and occupational exposure to cancer-inducing toxins.  The examiner similarly concluded that the Veteran's bladder cancer with benign prostatic hypertrophy was not aggravated by his service-connected disabilities. 

The Board again acknowledges that the Veteran is competent, to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan, supra; Jandreau, supra.  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his bladder cancer with benign prostatic hypertrophy to his service-connected residuals of a gunshot wound.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his bladder cancer with benign prostatic hypertrophy and service-connected disabilities has been presented.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's bladder cancer with benign prostatic hypertrophy was not caused by or aggravated by his service-connected residuals of a gunshot wound.  The Board finds that the Veteran's lay statements are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, reviews of medical records, and his medical expertise.

The Board also notes the contention of the Veteran's representative with respect to the study by the National Institutes of Health.  However, it is unclear to what degree that study supported the Veteran's assertion and the Veteran and his representative did not provide a copy of the study to the Board.  As a result, the Board finds the medical opinion of the VA examiner to be significantly more probative than the representative's reported interpretation of the study.

The Board again notes that the Veteran is service connected for other disabilities.  However, there is no proof or allegation that the bladder cancer with benign prostatic hypertrophy is caused or aggravated by these other disabilities.  In the absence of some proof of a relationship, there can be no valid claim.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's bladder cancer with benign prostatic hypertrophy is directly related to service, or in the alternative, secondary to service-connected disease or injury, and the claim must be denied.

IV. TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The Veteran is in receipt of service connection for: hemigastrectomy and vagotomy, evaluated as 40 percent disabling; gunshot wound abdomen and ventral hernia, evaluated as 40 percent disabling; gunshot wound muscle group XIX, evaluated as 30 percent disabling; major depressive disorder, evaluated as 30 percent disabling; hemorrhoids, evaluated as 20 percent disabling; nonlinear scar of the trunk, evaluated as noncompensable; and linear scar of the trunk, evaluated as noncompensable.  The Veteran has a combined disability evaluation of 90 percent.  As a result, he meets the schedular criteria for a TDIU.

In evaluating entitlement to a TDIU, the central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In his October 2009 VA Form 21-8940 TDIU application, the Veteran reported that he last worked full-time in August 1991.  The Veteran stated that his duodenal ulcer prevented him from following any substantially gainful occupation.  The Board notes that the Veteran is not specifically service-connected for duodenal ulcer, but accepts that the Veteran was likely referring to service-connected disabilities resulting from the in-service gunshot wound to the abdomen.  The Veteran listed five employers, dating back to 1985.  The Veteran worked as a sales representative for electric supply companies and as a manager for electric companies.  The Veteran indicated that his highest level of education was high school and that he received no additional education or training either prior to or after becoming too disabled to work.  Additional records indicate that the Veteran was at some point self-employed as a meat salesman.

At the February 2016 Board hearing, the representative stated that the Veteran last worked in 1991 in sales.  The Veteran's company closed as a result of economic conditions and the Veteran found part-time work.  The representative stated that the Veteran's service-connected disabilities soon prevented him from working part-time.  The Veteran's bowel condition required frequent trips to the restroom.  The representative also cites complications stemming from the Veteran's bladder cancer, which as noted above, is not service-connected.  The Veteran "opted to leave the workforce" when he became eligible for Social Security benefits.  

At a June 2010 VA examination, the Veteran reported that he is required to take medicine due to his loose stools and that he has "dumping syndrome."  The Veteran's abdominal and digestive issues are the result of service-connected residuals of his gunshot wound.  The Veteran's hernia was recurrent, with moderate and localized weakening of muscular support of the abdominal wall, moderate and localized weakening of fascial support of the abdominal wall, and persistent diastasis.  The examiner opined that the Veteran's recurrent ventral hernia had no significant effect on occupational capability and that there were no effects on usual daily activities.  

Specific to the Veteran's muscle injury, muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There were no residuals of nerve, tendon, or bone damage.  There was extensive muscle herniation, however, there was no limitation of motion of any joint by muscle disease or injury.  The examiner opined that the Veteran's muscle group XIX injury did not impact usual daily activities.  

With respect to the Veteran's hemorrhoids, the Veteran reported intermittent hemorrhoids treated with over-the-counter topical medication, which resulted in good relief.  Hemorrhoids were aggravated by loose stools, constipation, and strenuous activities.  There was no history of fecal incontinence or perianal discharge.  There was a history of frequent bleeding and recurrence of 4 or more times per year without thrombosis, and no history of thrombosis.  The examiner opined that the Veteran's hemorrhoids had no significant effect on employability and no effect on usual daily activities.  

Regarding the Veteran's hemigastrectomy and vagotomy, the examiner noted that there were no periods of incapacitation.  There were episodes of abdominal colic, nausea or vomiting, and abdominal distentions.  There was daily or more often gnawing or burning pain, lasting one to several hours after eating.  Nexium provided relief.  There were post-prandial symptoms including bloating, diarrhea, dizziness, pain, sweating, weakness, and intermittent constipation.  There was no history of hematemesis or melena, nausea, or vomiting.  There was a history of episodic diarrhea, 1 to 4 times daily, with more than 12 attacks per week.  Other symptoms included constipation, weakness, and epigastric pain.  Physical examination revealed no signs of significant weight loss, malnutrition, or anemia.  The examiner opined that the Veteran's hemigastrectomy and vagotomy resulted in: mild effect on chores, shopping, exercise and recreation; moderate effect on sports, traveling  and toileting; severe effect on feeding, and no effect on bathing, dressing, or grooming.

In considering the combined effects of these disabilities, the June 2010 examiner concluded that the Veteran was "not limited in his ability to secure and maintain physical and sedentary employment.  The Veteran will need access to a lavatory due to his frequent loose stools 3-4 times daily.  The Veteran has no limitations to secure and maintain physical and sedentary labor due to his GSW abdomen and ventral hernia, GSW muscle group XIX and hemorrhoids."

At an April 2016 VA contract psychiatric examination, the examiner opined that the Veteran's psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran was diagnosed with both major depressive disorder, for which he is service-connected, and PTSD.  However, the examiner noted that it was not possible to distinguish what portion of occupational and social impairment was caused by each disorder.  Symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.

Based on a review of the record, the Board finds that the Veteran's service-connected disabilities either individually or collectively do not render him unable to secure and follow a substantially gainful occupation.  In this regard, the VA examinations consistently conclude that based on the Veteran's education, prior work history and experience, the Veteran's service-connected disabilities do not limit him to the extent that he could not engage in sedentary or semi-sedentary employment.  These conclusions were based on interviews of the Veteran, review of the claims file and examination of the Veteran.  In citing the VA examinations, the Board notes that the June 2010 VA examination was performed over seven years ago, however, the Veteran has not asserted a worsening of these disorders such as to warrant a new examination and suggest that the June 2010 findings are not consistent with current symptomatology and functional limitation.  

Notably, the Veteran has significant experience in sales and management, both of which are at least in part sedentary occupations.  While the Veteran does not have education beyond high school, it is clear from his work history that he has adequate skills to succeed in a wide variety of occupations.

Additionally, the Board has considered the Veteran's lay assertions that he is unemployable due to his service-connected disabilities.  However, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his service-connected disabilities do not render the Veteran unable to secure or follow a substantially gainful occupation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Viewing the combined effects of the Veteran's service-connected disabilities, the preponderance of the evidence shows that the Veteran is capable of sedentary or semi-sedentary work, and is capable of interacting with others, to include coworkers and the general public.  The Board finds that, given the Veteran's education, experience, and functional limitations specific to his service-connected disabilities, he is capable of successfully maintaining a variety of occupations.  See Van Hoose, 4 Vet. App. at 363.  A review of the record indicates that the Veteran's most significant functional limitations may be the result of his nonservice-connected heart disorders.

The Board acknowledges the requirement that an occupation must be substantially gainful, in that a veteran should be able to earn income that "that exceeds the poverty threshold for one person."  Faust v. West, 13 Vet.App. 342, 356 (2000); see also 38 C.F.R. § 4.16 (a).  The Board finds that the Veteran's educational and professional experience would enable him to earn income greater than the poverty level.  The controlling question is whether the Veteran is capable of such employment, not whether he has actually engaged in such employment. 

In sum, the more credible and probative evidence establishes that the Veteran is not precluded from employment and is functionally able to perform tasks required in sedentary and semi-sedentary employment.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Alemany, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for coronary artery disease, status-post bypass and myocardial infarction is denied.

Entitlement to service connection for bladder cancer with benign prostatic hypertrophy is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


